WATHEN, Justice.
Plaintiff Cynthia Moore appeals from a decision of the Superior Court (Androscog-gin County, Delahanty, J.) affirming an order of the District Court (Lewiston, Clapp, J.) denying her petition for attorney fees. Plaintiff filed suit in District Court seeking an injunction and damages for illegal eviction pursuant to 14 M.R.S.A. § 6014 (Supp.1988). The court found that an illegal eviction had occurred and entered judgment in favor of plaintiff for $100. Two months later, after the judgment became final, plaintiff’s attorneys petitioned for attorney fees under § 6014(2)(B).1 The District Court denied the petition and found that, in awarding plaintiff the $100, it “was rendering to [her] all which was supported by the evidence submitted by the parties at trial.” On appeal, the Superior Court affirmed the decision holding that plaintiff had waived her claim for attorney fees by not presenting evidence or otherwise preserving the issue at trial. Section 6014 includes attorney fees as an element of relief. We agree with the Superior Court that in the absence of proof or reservation of the issue of fees to a later hearing, plaintiff has failed to establish her entitlement to this form of relief.
The entry is:
Judgment affirmed.
All concurring.

. 14 M.R.S.A. § 6014(2) provides as follows:
Upon a finding that an illegal eviction has occurred, the court shall take one or both of the following actions.
A. The tenant shall recover actual damages or $100, whichever is greater.
B. The tenant shall recover the aggregate amount of costs and expenses determined by the court to have been reasonably incurred on his behalf in connection with the prosecution or defense of such action, together with a reasonable amount for attorneys' fees.